Citation Nr: 1712983	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors, to include as secondary to service-connected non-Hodgkin's lymphoma (NHL). 

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected NHL.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hand tremors, to include as secondary to service-connected, respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected NHL, and entitlement to a TDIU. 

The Board previously remanded the case to the RO in August 2015; however, upon further review additional development is still necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board has to remand the case for an additional time in order to obtain a new VA compensation examination. 

In its remand from August 2015, the Board asked that the Veteran will be scheduled for an additional VA examination with an examiner with sufficient expertise to ascertain the nature and etiology of his NHL, including his specifically claimed respiratory disorder and bilateral tremors of the hands.  He was provided such an examination in April 2016. 
Nevertheless, the Veteran and his representative, in a February 2017 appellate brief, challenge the adequacy of the April 2016 VA examination.  The Veteran questions whether the April 2016 examiner, who is identified as a physician's assistant, has sufficient expertise to ascertain the nature and etiology of his NHL.  Because it cannot be determined by the examiner's credentials or the examination report that he has the requisite medical expertise needed in this case, the Board finds that an additional examination conducted by an appropriate examiner with sufficient expertise should be afforded to the Veteran. 

Additionally, the Board finds the April 2016 VA opinion inadequate to the extent that it does not provide any rationale on the question of aggravation.  While the April 2016 examiner opined that the Veteran's breathing problems and bilateral hand tremors were less likely caused or aggravated by his NHL, the examiner offered rationale on causation, but not on the question of aggravation, to include by the necessary treatments for his service-connected NHL. 

In regards to the Veteran's claim for TDIU, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination by an examiner (other than the one who examined the Veteran in April 2016), to determine whether the Veteran has claimed respiratory disorder and bilateral tremors of the hands secondary to his service-connected NHL.  

**The examiner should have sufficient expertise in the manifestations of NHL to provide the requested opinion.  

Although a complete review of the claims file is imperative, the Board draws the examiner's attention to the following: 

(a)  August 2009 VA neurology consultation notes reflecting that the Veteran's shortness of breath is a representation of reduced exercise tolerance. 

(b)  VA compensation examination dated in April 2016 noting that NHL symptoms include shortness of breath (dyspnea on all but mild exertion).

(c) April 2016 VA addendum reflecting that the Veteran's current mild COPD is likely due to significant smoking history.

(d) The Veteran's competent reports of bilateral hand tremors.

(e)  Note that the Veteran is already service connected for bilateral upper extremities peripheral neuropathy as secondary to his service-connected NHL since April 2010. 

AFTER the review of the entire record and in person examination of the Veteran, the examiner should render opinions to ALL of the following questions AND provide a rationale for each answer: 

A.  Does the Veteran have any respiratory disability, including COPD that is caused or AGGRAVATED (chronically worsened) by the Veteran's NHL OR by his treatments for NHL, to include his chemotherapy and/or other treatments? 

B.  Does the Veteran have a disability manifested by hand tremors, aside from the already service-connected peripheral neuropathy of the bilateral upper extremities?  

*If so, provide an opinion as to whether such disability is AGGRAVATED (chronically worsened) by the Veteran's NHL OR by the treatments for NHL, to include his chemotherapy and or other treatments? 

In the rationale, please reconcile the symptoms of any current bilateral hand tremors with the symptoms of his service connected bilateral upper extremity peripheral neuropathy.   

A complete rationale should be provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection as well as claim for TDIU, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran the required opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




